Exhibit 99.1 FOR IMMEDIATE RELEASE 1401 Highway 62-65 North FOR FURTHER INFORMATION CONTACT: P O Box 550 Richard N. Massey | Chairman Harrison, AR 72602 First Federal Bancshares of Arkansas, Inc. Announces Share Repurchase Program, Extension of Bear State Financial Holdings, LLC Operating Agreement and Merger Update HARRISON, AR - February 19, 2014 – First Federal Bancshares of Arkansas, Inc. (“First Federal,” NASDAQ: FFBH), the holding company for First Federal Bank, today announced that its Board of Directors has approved a share repurchase program. The program is authorized to be in effect starting from today and will last through the next twelve months. Under the program, First Federal is authorized to repurchase up to US $1 million worth of its issued and outstanding common shares on the NASDAQ market at prevailing market prices from time to time over the next twelve months in trades, in accordance with applicable federal securities laws, including the anti-manipulation provisions of Rule 10b-18, promulgated under the U.S. Securities Exchange Act of 1934, as amended ("Rule 10b-18"). First Federal expects to use cash, internally generated funds, and/or bank borrowings to finance the repurchase. Repurchases will be made at management's discretion, subject to restrictions on price, volume, and timing. The timing and extent of any purchases will depend upon market conditions and the trading price of First Federal common shares, as well as other factors. The repurchase program does not obligate First Federal to make repurchases at any specific time or situation. First Federal's Board will periodically review the share repurchase program and may authorize adjustments to the program's terms and size. The share repurchase program may also be suspended or discontinued at any time. In addition, First Federal announced today that Bear State Financial Holdings, LLC (“BSFH”), First Federal’s principal shareholder owning approximately 79% of First Federal’s fully-diluted common stock, has extended the duration of its Operating Agreement from June, 2014 until June, 2016. An effect of this extension is that the shares of FFBH owned by BSFH will not be distributed to BSFH investors in 2014, and instead would be distributed in June, 2016. First Federal along with First National Security Company promptly will be mailing out proxy statements to their respective shareholders in advance of March, 2014 meetings at which approval of the merger between First Federal and First National will be sought. Both Companies expect this transaction to close in the second quarter of 2014. Additional Information and Where to Find It This communication does not constitute an offer to sell or the solicitation of an offer to buy securities or a solicitation of any vote or approval. First Federal has filed a registration statement on Form S-4 with the Securities and Exchange Commission (the “
